OPINION — AG — ** FISH LENGTH — LIMITS ** IF, BUT ONLY IF, THE STATE FISH AND GAME (DEPARTMENT OF WILDLIFE CONSERVATION) FOLLOWS THE PROCEDURE (INCLUDING PUBLIC NOTICE AND MEETINGS AND HEARINGS) AND MAKES IT FINDINGS REQUIRED BY 29 O.S. 520 [29-520](D) AND 29 O.S. 520 [29-520](E), AND IF SAID COMMISSION FINDS SUCH CHANGES TO BE NECESSARY, THE COMMISSION MAY MAKE AN ADMINISTRATIVE ORDER RAISING OR LOWERING THE LENGTH LIMITS FIXED BY 29 O.S. 401 [29-401] ON THE SPECIES OF FISH REFERRED TO THEREIN, OR RAISING OR LOWERING THE BAG LIMITS FIXED BY 29 O.S. 401 [29-401]. CITE: 29 O.S. 520 [29-520] (RICHARD HUFF)